Order denying defendant’s motion for examination before trial reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of providing for an examination of plaintiff as to the alleged accounts stated, set forth as defenses in the action. Examination to proceed on five days’ notice. Since defendant has the burden of establishing these affirmative defenses, he is entitled to an examination as to them. Lazansky, P. J., Young, Hagarty and Carswell, JJ., concur; Scudder, J., dissents and votes to affirm. Settle order on notice.